DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This amendment is identical with that provided in applicant’s response to the examiner interview dated January 10, 2022, which is taken as authorization.
The application has been amended as follows: 
1. (Currently Amended) An ultrasound system adapted to perform therapy on the head of a subject comprising: 
an array of transducer elements, configured to acoustically couple to the head of the subject, and adapted to transmit therapeutic ultrasonic energy toward a therapy site in the head of the subject;
a motion detecting transducer configured to receive , wherein the echo signals are range-gated in the near-field such that near-field scattering is detected;
and a processor configured to analyze the range-gated echo signals received at the first and second times to determine whether transducer motion has occurred from the first time to the second time using the bone as a landmark.

range-gated echo signals received at the first and second times by comparison or correlation.

3. (Currently amended) The ultrasound system of Claim 2, wherein the motion detecting transducer further comprises an element of the array of transducer elements adapted to transmit the therapeutic ultrasonic energy.

4. (Original) The ultrasound system of Claim 3, wherein the motion detecting transducer further comprises a plurality of transducer elements.

5. (Currently amended) The ultrasound system of Claim 2, further comprising a storage device configured to store the range-gated echo signals received by the motion detecting transducer.

6. (Currently amended) The ultrasound system of Claim 5, further comprising a sampling circuit configured to produce analog signal samples of the range-gated echo signals received by the motion detecting transducer, wherein the analog signal samples are stored by the storage device.

7. (Previously presented) The ultrasound system of Claim 5, wherein the storage device further comprises a digital shift register or memory.

8. (Currently amended) The ultrasound system of Claim 7, further comprising a sampling circuit configured to produce digital signal samples of the range-gated echo signals received by the motion .

9. (Currently Amended) The ultrasound system of Claim 1, further comprising a fundamental/harmonic signal separator configured to produce fundamental frequency signals from the range-gated echo signals received by the motion detecting transducer.

10. (Original) The ultrasound system of Claim 1, further comprising a headset configured to maintain the array of transducer elements and the motion detecting transducer in acoustically coupled contact with the head of the subject.

11. (Currently amended) The ultrasound system of Claim 2, wherein the  motion detecting circuit is further configured to produce an alert in response to a determination that transducer motion has occurred.

12. (Currently amended) A system for monitoring the stability of a headset containing a therapy transducer and a motion detecting transducer on the head of a subject comprising:
a processing unit; and
storage coupled to said processing unit for storing instructions that when executed by the processing unit cause the processing unit to:
receive echo signals reflected from the head as a transmit beam passes through bone by range-gating over a selected near-field depth of field such that near-field scattering is detected at a first time and a second time; 
range-gated echo signals, thereby providing a first signal signature corresponding to the first time and a second signal signature corresponding to the second time; and
analyze the first and second signal signatures to determine if transducer motion has occurred from the first time to the second time using the bone as a landmark.

13. (Currently amended) The system of Claim 12, wherein analyzing the signal signatures further comprises analyzing the signals signatures by comparison or correlation.

14. (Currently amended) The system of Claim 13, wherein execution of the stored instructions further causes the processing unit to receive the range-gated echo signals during ultrasound therapy.

15. (Currently amended) The system of Claim 13, wherein execution of the stored instructions further causes the processing unit to issue an alert if analyzing determines that transducer motion has occurred.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Examiner notes that the newly amended claims set forth above change the scope of the claims such that the invention is directed toward an ultrasound system adapted to perform therapy on the head of a subject (claim 1) /monitor the stability of a headset for performing therapy on the head of a subject (claim 12) in which echo 
This differs from the prior art of record in that Swan does not teach range-gating the echo signals in the near-field. Examiner notes that while Leibig (20050096539) teaches determining transducer motion using successive image frames in the near-field and Takeuchi teaches range-gating to produce images of a predetermined depth, the obviousness of the combination falls apart with the introduction of the limitation “using the bone as a landmark” since neither reference teaches using bone as a landmark to determine motion detection and each of the features in combination in each of independent claims 1 and 12 distinguishes from the prior art collectively. Examiner further notes that while there is art which teaches detecting signals from the bone (for example, Stein (20140194740) which discloses determining skull thickness using reflected ultrasound signals to generate a map of the skull [0088]), the ultrasound signals are not range-gated in the near-field and are further not used for comparing reflections between a first time and a second time to determine if transducer motion has between the first time and the second time. Thus it would not have been obvious to combine the features of Swan, Leibig, Takeuchi, and Stein without hindsight based on applicant’s own disclosure. The distinct features of each of the limitations in combination, distinguishes from the prior art collectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/               Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/               Primary Examiner, Art Unit 3793